 
 
IV 
111th CONGRESS
1st Session
H. RES. 166 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2009 
Mr. Miller of Florida (for himself, Ms. Ginny Brown-Waite of Florida, Mr. Mack, Mr. Mario Diaz-Balart of Florida, Mr. Rooney, Ms. Corrine Brown of Florida, Mr. Crenshaw, Mr. Klein of Florida, Mr. Meek of Florida, Mr. Boyd, Mr. Young of Florida, Mr. Buchanan, Ms. Kosmas, Ms. Ros-Lehtinen, Mr. Hastings of Florida, Mr. Lincoln Diaz-Balart of Florida, Mr. Stearns, Mr. Putnam, Mr. Wexler, Mr. Bilirakis, Mr. Posey, and Mr. Mica) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Recognizing the 450th birthday of the settlement of Pensacola, Florida, and encouraging the people of the United States to observe the 450th birthday of the settlement of Pensacola, Florida, and remember how the rich history of Pensacola, Florida, has likewise contributed to the rich history of the United States, and for other purposes. 
 
 
Whereas the settlement of Pensacola, Florida, was first established by the Spanish explorer Don Tristan de Luna on August 15, 1559; 
Whereas the settlement of Pensacola, Florida, in 1559 was the first European settlement in the United States; 
Whereas a hurricane devastated the early settlement in 1559 causing widespread, irreparable damage; 
Whereas Don Tristan de Luna and his party were forced to abandon the settlement and return to their native Spain after the hurricane devastated Pensacola; 
Whereas Pensacola, Florida, was resettled by the Spanish in 1696; and 
Whereas Pensacola, Florida, has come under five different flags of government during its existence, including Spain, France, Great Britain, the Confederate States of America, and the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 450th birthday of the city of Pensacola, Florida; and  
(2)encourages the people of the United States to observe and celebrate the 450th birthday of the settlement of Pensacola, Florida, its rich history under five flags of government, and how its rich history has likewise contributed to the rich history of the United States. 
 
